ORDER

PROST, Circuit Judge.
Upon consideration of the unopposed motion of The Chamberlain Group, Inc. to dismiss and remand this appeal, due to settlement,
IT IS ORDERED THAT:
(1) The motion to remand is granted. The case is remanded for the purpose of allowing the district court to consider the parties’ motion to vacate its judgment.
(2) The motion to dismiss is denied.*
(3) Each side shall bear its own costs.

The court cannot both dismiss and vacate an appeal, as those are mutually exclusive acts.